 1   Katherine A. Neben (State Bar No. 263099)
     kneben@jonesday.com
 2   JONES DAY
     3161 Michelson Drive, Suite 800
 3   Irvine, CA 92612.4408
     Telephone: (949) 851-3939
 4   Facsimile: (949) 553-7539
 5   Attorneys for Defendant
     EXPERIAN INFORMATION SOLUTIONS,
 6   INC.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12   Joseph Vasquez,                                  Case No. 2:19-cv-01759-TLN-EFB
13                     Plaintiff,                     Assigned to:
                                                      Judge Troy L. Nunley
14          v.
                                                      ORDER GRANTING SECOND
15   TransUnion, LLC; Experian Information            STIPULATION TO EXTEND THE
     Solutions, Inc.; Equifax Information Services,   DEADLINE TO RESPOND TO THE
16   LLC; Synchrony Bank, Citibank, N.A.,             COMPLAINT
     Webbank, Wells Fargo Bank, N.A., and
17   JPMorgan Chase Bank, N.A.,                       Complaint Filed: September 6, 2019
18                     Defendants.
19

20          Pursuant to the joint stipulation between Plaintiff Joseph Vasquez and Defendant Experian

21   Information Solutions, Inc. (“Experian”) the deadline for Experian to answer, object, or otherwise

22   respond to Plaintiff’s Complaint shall be extended 14 days from October 23, 2019, to

23   November 6, 2019.

24          IT IS SO ORDERED.

25

26   Dated: October 24, 2019
27                                                            Troy L. Nunley
                                                              United States District Judge
28
                                                                                                 ORDER
                                                                         Case No. 2:19-cv-01759-TLN-EFB
